DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Hurley (US 6 581,572).  Hurley discloses an engine control system with a mode selection device configured to receive a signal indicating an operator-selectable input at least one mode of engine operation, and to generate a mode selection signal corresponding to the input and an electronic control unit (ECU) communicatively coupled with said mode selection device and further configured to control a fuel injection system according to the load (See claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2011/0202259) in view of Dunn (US 9856837).  Fukushima discloses an engine control system with a mode selection device configured to receive a signal indicating an operator-selectable input at least one mode of engine operation, and to generate a mode selection signal corresponding to the input and an electronic control unit (ECU) communicatively coupled with said mode selection device and further configured to control a fuel injection system according to the load (See [0009] [0023] [0027] [0034] [0036]). Dunn shows that the provision of a common rail is old and well known in the art.  Since the prior art references art from the same field of endeavor, the purpose disclosed by Dunn would have been recognized in the pertinent art of Fukushima.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of Fukushima with a .  
Regarding claimed plural ranges of the mode sections such as first, second and third modes, the different amount of fuel depending upon the mode range, the particular amount of fuel increased (i.e., 10-15%) and the particular sensors, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic fluid mechanic and normally has the laboratory test facilities. To optimize or select the suitable ranges of the mode sections the amount of fuel depending upon the mode range would be within the ability of ordinary skilled in this art. 
Regarding claim 3, the provision of the third mode activation is considered as a duplication of a known function.

s 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2011/0202259) and Dunn as applied to claim 1 above, and further in view of Ogawa (US 6425366). Fukushima discloses an engine control system with a mode selection device configured to receive a signal indicating an operator-selectable input at least one mode of engine operation, and to generate a mode selection signal corresponding to the input and an electronic control unit (ECU) communicatively coupled with said mode selection device and further configured to control a fuel injection system according to the load (See [0009] [0023] [0027] [0034] [0036]).  Ogawa discloses the use of ECU to generate a control signal to activate said fuel injection system to inject a predetermined quantity of fuel into cylinders of the engine and exhaust gas recirculation (EGR), timing and combustion maps to run said engine in the various modes of the selection.  The change of the injection type between the stratified combustion mode and the homogeneous combustion mode is considered to increase the amount of the fuel. Since the prior art references art from the same field of endeavor, the purpose disclosed by Ogawa would have been recognized in the pertinent art of Fukushima. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of Fukushima with EGR as taught by Ogawa.  
Regarding claim 5, the provision of the various sensors and MAP.
Regarding claims 6 and 7, the particular amount of incensement is considered as a matter of mechanical design as explained supra.

Regarding claim 9, the use of a plurality of sensors to receive to control said fuel injection system is considered as an inherent function as well as a design choice as explained supra.
	Regarding claim 10, the use of an accelerator pedal sensor is considered as a matter of mechanical design as explained supra.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        January 18, 2022